Exhibit 10.1

THIS AGREEMENT HAS CONFIDENTIAL PORTIONS OMITTED, WHICH PORTIONS HAVE BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMISSION. OMITTED PORTIONS ARE
INDICATED IN THIS AGREEMENT WITH BRACKETS ([*]).

 

[g251331kei001.jpg]

MASTER DISTRIBUTION AGREEMENT

THIS MASTER DISTRIBUTION AGREEMENT (“Master Agreement” or “Agreement”) is made
as of the 20th day of November, 2006 (“Effective Date”).

BETWEEN

 

Motorola, Inc., a company incorporated in Delaware, U.S.A., and having a
principal place of business at 600 North U.S. Highway 45, Libertyville, IL
60048-1286 (hereinafter referred to as “Motorola”)

 

 

 

AND

 

CellStar, Ltd., a Texas limited partnership, and having a principal place of
business at 601 S. Royal Lane, Coppell, TX 75019 (hereinafter referred to as
“CellStar” or “Distributor”).

 

WHEREAS:

A.                                   Motorola is a manufacturer and supplier of
cellular telephone products and accessories (“Products”) and sells them directly
to is operator customers and also through independent distributors and retailers
around the world; and

B.                                     Motorola seeks to continue selling
Products directly, and also through independent distributors and retailers, to
customers on a global basis; and,

C.                                     Distributor seeks to expand its role as a
major distributor of Products in many of the regions where Motorola currently
sells Products; and,

D.                                    Both Motorola and Distributor recognize
the efficiency in managing the worldwide sale of Products through a global set
of terms and conditions pursuant to this Master Agreement while implementing
amendments to address region-specific programs (“Regional Amendments,” an
example of which is set forth as Exhibit A) and daily business operations within
each territory; and,

E.                                      Both parties agree that any applicable
agreements in the regions shall remain in full force and effect and shall
control the relationship of the parties until such time as an applicable
Regional Amendment is executed between the parties.

THEREFORE, in consideration of the mutual covenants and promises and subject to
the terms and conditions of this Agreement, the parties agree as follows:

1.  APPOINTMENT AND ACCEPTANCE

1.1           Subject to the terms of this Agreement, Motorola hereby appoints
Distributor and Distributor accepts the appointment as an authorized
non-exclusive Distributor for selected Motorola manufactured and supplied
cellular telephone products and accessories as determined by Motorola in its
sole and absolute discretion and listed in a Term Sheet or Regional Amendment,
incorporated herein by reference and as may be amended from time to time, or on
Motorola’s Products and Accessories Price Lists given to Distributor from time
to time (hereinafter referred to as the “Products”), which lists may be amended
from time to time by Motorola at its sole discretion without any prior
notification.  In the event of a conflict between this Agreement and the Term
Sheet, the Term Sheet shall control as to the subject matter of the Term Sheet.

1.2           Unless otherwise specified in a Regional Amendment, any conflict
between this Agreement and a Regional Amendment shall be resolved in favor of
the Agreement.

1.3           Distributor is authorized to purchase Products directly from
Motorola and its subsidiaries (i.e. Motorola Electronics Pty. Ltd., in
Singapore) pursuant to the ordering process set forth in Section 3 and to resell
such Products solely within the territories specified in either this Agreement
or a Regional Amendment (the “Territory”).  Distributor acknowledges and agrees
that Motorola reserves the right, at any time and without prior notice, to
appoint other distributors within the Territory and that

1


--------------------------------------------------------------------------------




Motorola may, at its sole and unrestricted discretion, choose to use other
agents, dealers, distributors, representatives and independent contractors, as
well as its regularly employed sales force and that of its subsidiaries or
affiliated companies for direct sales, to promote the sale of Products within
the Territory.  Distributor acknowledges and agrees that Motorola reserves the
right to restrict the distribution of specific models of Products to specific
areas and/or customers within the Territory and Distributor agrees to limit its
distribution of such models accordingly.

1.4           In addition to the rights granted in this Section, Distributor
shall also have the non-exclusive right to sell Products to any master agent,
sub-agent or independent agent of any carrier customer of Motorola, (hereinafter
collectively referred to as “Agents”) so long as the Agent directly activates
Products on networks owned and operated by any wireless carrier that allows
Distributor to sell to its Agents.  In the event that any wireless carrier
specifies to Motorola that Distributor is not permitted to sell to its Agents,
Motorola shall promptly notify Distributor and Distributor shall immediately
cease and desist selling any Products to that particular wireless carrier’s
Agents.  In the event that Distributor violates the terms of this Section by
selling to any company or entity that does not directly activate Products on a
wireless carrier’s network, or by selling Products to an Agent after notice by
Motorola that Distributor is not authorized to sell to its Agents, then Motorola
may, in addition to any other remedy or recourse it may possess at law or
equity, terminate this Master Agreement, with no further obligation or liability
to Distributor.

2.  DISTRIBUTOR RESPONSIBILITIES

2.1           Distributor’s territory of distribution shall be specified in the
relevant Regional Amendments (hereinafter referred to as “Territory”). 
Distributor shall not knowingly or intentionally transship, sell, or otherwise
transfer Products outside the Territory, and Distributor shall incorporate this
restriction into all of its agent and distributor equipment agreements as a
condition of resale of the Products and use all reasonable commercial efforts to
enforce the same.  Sales within the Territory without intentional transshipment
is a material condition to Distributor’s rights under this Agreement, and it is
agreed that any knowingly or intentional direct or indirect distribution,
transshipment and/or sale of the Products outside the Territory by Distributor
or others purchasing through Distributor shall be a material breach of this
Agreement and will result in substantial damage to Motorola which will be
difficult to quantify.  If Products (regardless of quantity) are found outside
the Territory in breach of this provision, then in addition to any other
remedies Motorola may have under applicable law or this Agreement, Motorola may,
in its sole and reasonable discretion:

(a)   reject, or refuse to fill, some or all of Distributor’s Purchase Orders
for a particular Product that is found outside the Territory until Distributor
can demonstrate that it has instituted policies and procedures reasonably
acceptable to Motorola to prevent such occurrences in the future;

(b)   require Distributor to reimburse Motorola for the reasonable expenses
Motorola incurs to recover all transshipped Products (based on Products with an
ESN traceable to purchases by Distributor that are found outside the Territory);

(c)   suspend sales of any Products to Distributor for up to ninety (90) days or
until Distributor can demonstrate that it has instituted policies and procedures
reasonably acceptable to Motorola to prevent such occurrences in the future;

(d)   suspend payment of all, or a portion of any, rebates, marketing funds, or
other discounts related to the Products found outside the Territory; and/or

(e)   request Distributor to terminate its relationship with its customer and/or
stop selling Products to its customer.

2.2           If Distributor, or any of its affiliates, dealers, distributors,
agents or resellers place Products on an operator’s network (regardless of
location) that have not been approved for sale on that network by
Motorola, Distributor shall pay Motorola an appropriate reconfiguration fee to
repair and reflash the Products for the particular network and/or territory. 
Under these circumstances, Motorola will have the further right to exercise any
of the options listed above in Section 2.1.

2.3           Distributor agrees to furnish to Motorola information relating to
inventory of Products and Product forecasts as described in Section 3, and
furnish detailed market analysis and reports, orders, sales, service and sales
budget information as Motorola may from time to time request.  Distributor shall
on a monthly basis provide Motorola with “sell-through” information based on its
sales and the sales of its Dealers where applicable, and accurate monthly
reports of Distributor’s inventory of each of the Products as of the end of each
month.  The reports shall include all inventories maintained by Distributor and
its affiliates, including inventories maintained by agents or at drop-ship
distribution points.  Such “sell-through” information and reports shall be
delivered to the designated Motorola employee (as appointed by Motorola account
manager) no later than two (2) weeks after the end of each calendar month. 
Motorola reserves the right to conduct reasonable inspections and audits of
Distributor’s inventory and inventory records.

2


--------------------------------------------------------------------------------




2.4           Distributor shall use its best efforts to promote the sale and use
of Products throughout the Territory and satisfy market demand therefore as
described further in a Regional Amendment.  Motorola and Distributor will meet
annually to establish the annual total available market (“TAM”) for each
regional carrier.  Motorola and Distributor will meet at least quarterly to
review Distributor’s performance in obtaining and maintaining market share and
serving these accounts, as well as an analysis and discussion of other pertinent
issues.  With Motorola’s prior written permission and subject to the conditions
set forth in Section 14, Distributor shall appoint agents, sub-agents,
sub-distributors, wholesalers, retailers or dealers (collectively “Dealers”) for
the term of this Agreement as necessary and use reasonable commercial efforts to
cause such Dealers to comply with Motorola’s rules and policies concerning
trademark and trade names, ethical business practices, and compliance with law. 
Distributor shall be liable to Motorola for the activities or omissions of
Dealers appointed by Distributor in connection with this Agreement.

2.5           Distributor shall obtain Motorola’s Legal Department written
approval for all advertising and promotional materials produced or used by
Distributor and its Dealers for the sale, display or promotion of any Product. 
Distributor must also receive Motorola Legal Department approval for items that
contain any Motorola trademark, logo or picture of Motorola products. 
Notwithstanding the foregoing, Distributor may use Motorola’s trademark or logo
in photos and descriptions of Motorola’s products solely in connection with
Distributor’s non-promotional sale of Motorola phones with a wireless plan on
Distributor’s website(s) or in its day-to-day advertising, without Motorola’s
prior written consent, provided Distributor complies with Motorola’s Corporate
Identity Standards and Trademark Basics documents, as amended and/or updated
from time to time.  For purposes of clarification, the foregoing sentence shall
not include any use of the Motorola Marks as part of a gift with
purchase, rebate, sweepstakes, contests, premiums, coupons, or any other
promotional activities conducted by Distributor, either individually or in
conjunction with any third party, including wireless carriers, which shall all
be subject to Motorola’s prior written permission.  Distributor acknowledges and
agrees to comply with Motorola’s Corporate Identity Standards and Trademark
Basics documents, as amended and/or updated from time to time.  Distributor
agrees to properly mark Motorola’s Marks with an ® or TM as the case may be, to
provide attribution to Motorola as the owner of such Marks, and to not otherwise
misuse Motorola’s Marks. Under either circumstance, Distributor must receive
permission prior to such advertising and promotional materials being published
or released to the public.

2.6           Distributor shall fully indemnify and hold Motorola and its
subsidiaries, affiliates, successors and assigns harmless from and against any
and all claims, losses, obligations, liabilities, costs and expenses (including
without limitation legal and other fees) arising out of any acts, omissions,
mistakes or representations made by Distributor or its Dealers in any
advertising or promotional materials which are not approved by Motorola’s Legal
Department prior to their publication or release to the public.

2.7           Specifically, Distributor agrees and undertakes that it shall only
purchase Motorola cellular telephone products and accessories (including the
Products) for sale and distribution in the specified Territory from the Motorola
entity in that Territory, unless otherwise agreed upon by Motorola in writing
and in advance which shall not be unreasonably withheld or delayed, directly
pursuant to this Agreement or Regional Amendment and shall not, subject to the
immediately preceding exception, obtain or procure Motorola cellular telephone
products and/or accessories from any other sources including without limitation
the Distributor’s own affiliates or subsidiaries.  Distributor agrees that
violation of this Section shall constitute just cause for immediate termination
of this Agreement by Motorola.

2.8           From time to time Motorola may, at its sole discretion, offer
training in the selling and marketing of the Products to Distributor’s personnel
at such locations as Motorola may specify.  Distributor shall be responsible for
the expenses incurred by its personnel in connection with the training,
including but not limited to all travel costs and expenses.

2.9           Additionally, the parties contemplate that Distributor may provide
additional services which are separate and apart from any fee structure included
in the distribution model and which are addressed in the relevant Regional
Amendments and/or term sheets, to Motorola, Motorola’s customers, or Customers
which may include, without limitation, packaging, reflashing, assembly, kitting
or rework (“Activities”), the parties agree that the terms and conditions for
such Activities will be controlled by a Professional Services Agreement and all
amendments (if executed), to the extent agreed upon between the parties 
(“PSA”).  The parties agree that in the event of a conflict between the terms of
the PSA and this Agreement, the terms of the PSA shall control as to any and all
Activities.

2.10         Distributor shall maintain a technical support organization, which
in Motorola’s reasonable opinion, is sufficient to effectively provide first
tier support.

2.11         Motorola will from time to time provide Volume Incentive Rebates
(VIR) or other incentives to a select group of regional carriers or to the
Distributor.  Motorola will execute Term Sheets with Distributor that reflect
the VIR.  If Distributor

3


--------------------------------------------------------------------------------




elects to use Motorola’s VIR or other form of incentives, Distributor is
responsible for passing through any credits earned by the regional carrier
through the VIR.

2.12         Motorola will provide Distributor with regional carrier test units
for various network carrier technologies.  Distributor will be responsible to
program these units and distribute all test units within five (5) business days
upon receipt from Motorola.  Distributor must provide Motorola with reports
identifying who these units have been sent to within two (2) business days of
sending the units to regional carrier.  Distributor agrees to use commercially
reasonable efforts to work with regional carriers to ensure test units are
processed through approvals process in a timely manner.  Distributor must also
provide the regional carrier approvals to Motorola within twenty-four hours of
receipt of approval or reasons for rejection.

3.  PRICES, ORDERS AND FORECASTS

3.1           Pricing of the Products shall be as stipulated in the Term Sheet,
Regional Amendment, or Motorola’s Products and Accessories Price List current at
the date of placement of purchase orders by Distributor as stated therein. 
Motorola will provide Distributor with at least sixty (60) days prior notice of
any end or life or discontinued Product.

3.2           Distributor shall provide Motorola, on a monthly basis a rolling
twelve (12) month forecast of Distributor’s estimated Product purchases, not
less than thirty (30) days prior to the start of the next month, to assist
Motorola in maintaining an orderly production flow for the purpose of
Distributor’s delivery requirements.  Distributor shall indicate the Product
model number and projected purchase volume by units for each month of the
Forecast.

The parties agree to participate in Collaborative Planning Forecasting and
Replenishment (“CPFR”), as defined by the Voluntary Inter-Industry Commerce
Standards Committee.  The parties shall develop mutually acceptable CPFR
guidelines and processes to increase efficiencies in supply chain management,
inventory management, manufacturing capacity, materials reservation,
replenishment and sales forecasting.

3.3           If Motorola procures materials to meet Distributor’s forecasts for
Customized Products, as defined below, but Distributor does not issue
corresponding purchase orders, Distributor agrees that its liability to Motorola
shall include reimbursement for expenses including total cost of goods
inventory, both on-hand inventory as well as forecasted demand that Motorola
committed to and that can not be reused in other products in a time frame
acceptable to Motorola; Distributor specific materials and components; work in
process incurred by Motorola before termination; and reimbursement of expenses
for which Motorola became legally liable on Distributor’s behalf prior to
termination.  In such circumstances Distributor shall purchase from Motorola, at
cost, all finished goods and all works in process including that of all
subcontractors to which Motorola is obligated and all raw material inventories,
provided that such goods, obligations and the safety stock remaining were
produced in accordance with the forecast.  those Products which are modified
from the original product specification document to accommodate changes
requested by Distributor; such changes may include but are not limited to
hardware, firmware, third party software, functionality, color, and materials,
as set forth or modified in any relevant Term Sheet; and, 2) include any
customer specific collateral materials including, without limitation, retail
packaging, sales literature, advertising materials, and printed technical
information.

3.4           In the event that the Parties agree to minimum volume commitments
for purchases of Products by Distributor under this agreement, such volume
commitments will be specified in the Term Sheet.  The Parties acknowledge and
agree that any accessories purchased pursuant to this Agreement will not count
towards the satisfaction of those volume commitments.  If Distributor fails to
satisfy the volume commitments for Customized Products, Distributor agrees that
its liability to Motorola shall include (i) payment for actual work, including
complete and partially complete services, performed before termination; (ii)
reimbursement for expenses including design and development costs, any special
tooling (on-hand or on-order); total cost of goods inventory, both on-hand
inventory as well as forecasted demand that Motorola committed to; Distributor
specific materials and components; and, work in process incurred by Motorola
before termination; and (iii) reimbursement of expenses for which Motorola
became legally liable on Distributor’s behalf prior to termination.  In such
circumstances Distributor shall purchase from Motorola, at cost, all finished
goods and all works in process including that of all subcontractors to which
Motorola is obligated and all raw material inventories, provided that such
goods, obligations and the safety stock remaining were produced in accordance
with this Agreement.

3.5           Distributor may enter orders with Motorola under this Agreement
provided that the terms and conditions of this Agreement, as amended from time
to time, shall solely govern the sale of the Products to the exclusion of all
other terms and conditions including any terms or conditions which Distributor
may purport to apply under any purchase order, confirmation of order or similar
document.

4


--------------------------------------------------------------------------------




3.6           Distributor shall submit orders no less than thirty (30) days
prior to the requested shipment dates.  No order is binding on Motorola until
accepted.  If Motorola does not accept such purchase order within five days of
receipt thereof, such order shall be deemed to be rejected by Motorola.  Unless
otherwise set forth in a Regional Amendment, delivery dates are best estimates
only.  Motorola reserves the right in its sole discretion, including without
limitation for the failure of Distributor to satisfy Motorola’s credit
requirements, to accept or reject any purchase order received from Distributor,
even if a previous quotation has been made, without any further liability and
without changing or prejudicing the relationship between Motorola and
Distributor.

4.  PAYMENT AND CREDIT

4.1           Payments are due net thirty (30) days from date of invoice, unless
otherwise specified or as provided for in Section 4.5 herein.  If Distributor
shall fail to pay any invoice for the Products in accordance with the terms
provided herein, Motorola shall have the right, in its sole discretion, to
cancel any Distributor’s order(s) for the Products previously accepted, or to
delay any further shipment(s) of Products to Distributor, without incurring any
liability for loss or damage of any kind occasioned by reason of cancellation or
delay.

4.2           Motorola agrees to provide Distributor with a credit line that
Motorola determines is appropriate based upon standard credit industry criteria
that determine the credit worthiness of Distributor (“Credit Line”).  The Credit
Line represents the total available credit for the Products for all
Distributor’s divisions, affiliates, parent companies, and subsidiaries
worldwide.  The Credit Line will remain available to Distributor as long as
Distributor’s financial status remains acceptable to Motorola based upon
Motorola’s review of publicly available information and subject to compliance
with the terms in any Motorola, or wholly-owned subsidiary, financing
agreements.  Distributor agrees to comply with all terms of agreements,
instruments or other documents under which, now or hereafter, the Credit Line or
any other obligation of Distributor and/or any of its subsidiaries or affiliates
to Motorola and/or any of its subsidiaries or affiliates is created, evidenced,
guaranteed or secured, as any of the foregoing may be amended, restated,
supplemented or otherwise modified, refinanced or replaced from time to time
(collectively, the “Financing Agreements”).  In the event of a conflict or
inconsistency between the terms of this Master Distribution Agreement and any of
the Financing Agreements, the terms of the Financing Agreements will control.

4.3           If Motorola determines that Distributor’s orders and/or forecasts
indicate that the Credit Line will be exceeded during any given month, Motorola
may, at Motorola’s sole option, at any time to impose any credit terms,
decrease, eliminate or otherwise limit the amount or duration of credit, pursue
a fee for service model for selected accounts and/or Products, and/or payment
terms extended to Distributor in general and/or with respect to any specific
order.

4.4                                 If Motorola deems Distributor’s financial
condition or credit inadequate or unsatisfactory under standard credit industry
criteria, then in addition to Motorola’s other rights, Motorola may take any of
the following actions without incurring further liability:  (i) cancel any
previously accepted Purchase Order for Products; (ii) require Distributor pay
cash for the Purchase Order, (iii) delay any further shipment of Products to
Distributor; and/or (iv) terminate this Agreement.

5.  DELIVERY, PASSING OF TITLE AND RISK OF LOSS

5.1           All delivery dates are best estimates only.  In no event will
Motorola be liable for increased cost, loss of profits or goodwill or any other
special, incidental or consequential damages due to late delivery or
non-delivery of the Products.

5.2           The risk of loss of or damage and title to the Products shall pass
to Distributor from Motorola at the point of delivery specified by the shipping
term, defined by Incoterms 2000.  Unless otherwise specified, the shipping term
for orders hereunder is FOB, Motorola’s distribution facility (Incoterms 2000).

6.  WARRANTY

6.1           Distributor shall provide to its customers at its sole expense a
warranty for all the Products which shall meet all applicable warranty
requirements under the laws and competitive conditions of the Territory, which
warranty shall not be less than one (1) year, except for batteries, which
warranty shall be not less than the warranty extended to Distributor by Motorola
as provided in Exhibit B, as may be updated from time to time.  Motorola
warrants the Products only in accordance with its warranty set forth in Exhibit
B, as may be amended by Motorola from time to time (to be applicable to units
shipped by Motorola on or after the effective date of such revision).  Motorola
makes no additional representations or warranties of any other kind, express or
implied.  Except as otherwise provided in Exhibit B and subject to any
applicable laws, Motorola expressly disclaims any implied warranty of
merchantability or fitness for a particular purpose.

5


--------------------------------------------------------------------------------




6.2           Motorola expressly disclaims responsibility and liability for any
service provider’s range, coverage, design, grade of service, audio quality,
equipment compatibility, system downtime or billing practices.  The warranties
in Exhibit B are the full extent of Motorola’s liability and the Distributor’s
exclusive remedy.  In addition, Distributor shall provide to it customers
warranty support and service for the Products to Motorola’s reasonable
satisfaction.

6.3           DOA Returns.  This paragraph shall define the criteria and process
for the return and acceptance of Dead on Arrival (“DOA”) Products.  Returns not
meeting the below criteria, after Motorola inspection and testing, will be
removed from the credit line of the applicable Motorola Return Material
Authorization (“RMA”), returned to Distributor in the originally received
condition and packaging at Distributor’s cost.  Futhermore, such units not
meeting all of these requirements will be handled under Motorola’s normal
warranty policy.  The following conditions are required:

a.  There is a valid sales contract or other sales agreement for the purchase of
Products currently in effect between Motorola and Distributor.

b.  The Product is a Motorola new Product sold to Distributor in the Territory.

c.  The returned Product(s) are in the original packaging with all required
contents and accessories.  Motorola may charge a per unit service fee for
missing or incorrect package contents and accessories.

d.  An end-user proof of purchase or initial activation date is included with
each Product, indicating a sale and return within thirty (30) days of purchase
by end-user.

e.  If a product is an out of box failure (defined as defective to the point
that it cannot be initially sold to an end-user) and where a proof of purchase
and initial activate date do not exist, the manufacturer’s serial number must
not exceed one-hundred twenty (120) days prior to the date of return; any talk
time must be less than ten (10) minutes.

f.  After test, a functional failure exists where the Product does not meet the
requirements of Motorola’s limited end-user warranty.

g.  A Motorola supplied RMA number must be visible on the box or pallet and
accompany all DOA claims.  Product arriving without an RMA number, or associated
line item, will be returned to Distributor or its third party service provider,
at Distributor’s expense.  Distributor agrees to ensure that all Products will
be shipped, either by Distributor or its third party service provider, within
thirty (30) days of receipt of the RMA.

h.  Units that show sign of customer misuse, previous repair, or history of
refurbished products will not be accepted as DOA and will be returned to
Distributor or its third party service provider at Distributor’s expense.

i.  A system generated test printout of the nature of the failure status and a
document specifying the customer complaint should accompany all DOA returns.

j.  Prior to shipping any Products to Motorola or its ASC for DOA claims,
Distributor is fully responsible, at its own expense, for Prescreening Products,
or ensuring that Products are Prescreened by a third party, utilizing Motorola
authorized equipment and procedures, for defects or damage to ensure that only
Products that are actually defective under the terms of Motorola’s Limited
Warranty are received by Motorola under this DOA process.  The purpose of the
Prescreening is to eliminate claims that are outside the Limited Warranty
including, but not limited to, units that test as no trouble found (“NTF”),
could not duplicate, buyer’s remorse, or customer abuse.  Motorola may charge
the customer a service processing fee for each NTF received.

6.4           For those Products meeting all of the above requirements,
Motorola, in its sole option, will either repair or replace the DOA Product(s)
or issue a credit memo to Distributor in the amount of the Net Price, which if
not set forth on the Term Sheet shall be defined as the Invoice Price, as set
forth in the Term Sheet or on the invoice, less any credits, of all returned
Products.

7.  FORCE MAJEURE

7.1           Motorola will not be liable to Distributor or any third party for
any delay or failure to perform due to any cause beyond its reasonable control. 
Such causes include but are not limited to, compliance with any laws,
regulations or orders, acts or omissions of Distributor, strikes, acts of God,
interruptions or transportation or inability to obtain necessary labor,
materials or facilities, or default of any supplier.  The delivery schedule will
be considered extended by a period of time equal to the time lost because of any
excusable delay.  Either party wishing to claim relief under this Section shall,
without delay, notify the other party in writing accordingly.  In the event
Distributor is unable to perform due to a Force Majeure event for a cumulative
total of fourteen days during any thirty (30) day period, Motorola may terminate
this Agreement immediately upon written notice to Distributor.

7.2           In the event Motorola is unable to wholly or partially perform for
a period greater than two (2) months due to any cause beyond its reasonable
control, either party may cancel any delayed order without liability.

 

6


--------------------------------------------------------------------------------


8.  PARTY RELATIONSHIP

8.1           Distributor is an independent contractor to Motorola.  This
Agreement does not create any agency, joint venture or partnership between
Distributor and Motorola.  Distributor shall not impose or create any obligation
or liability of any kind, express or implied, or make any promises,
representations or warranties on behalf of or in the name of Motorola, other
than as expressly provided herein.  Any and all expenses, liabilities, resources
expenditures and costs incurred by either party in furtherance of this Agreement
or any Regional Amendment shall be at that parties’ sole risk and responsibility
without recourse to the other party and shall not be set off against any other
claims or monies due hereunder.

9.  INTELLECTUAL PROPERTY RIGHTS

9.1           Distributor acknowledges that the word “Motorola” is the dominant
feature of the trade names of Motorola and its subsidiaries and affiliated
companies which use “Motorola” in such names, and that the marks “Motorola”, the
stylized “M” within a circle, and derivatives thereof or any other mark used on
the Products are important and valuable trademarks/copyrights owned by Motorola
(collectively referred to as “the Intellectual Property Rights”) and used for
products manufactured or sold by Motorola and for services provided by Motorola
in connection with such products.

9.2           Any use of Motorola’s trade names, trademarks or service marks
whether in their entirely or in part, shall be for the benefit of Motorola
only.  Distributor agrees that it will not in any manner use the Motorola trade
names, trademarks or service marks, or any imitation or variant thereof as a
part of Distributor’s trade name or company or firm name, nor will it grant or
purport to grant such use to any subsidiary or affiliate of Distributor or to
any agent or representative of Distributor.

9.3           Distributor shall not remove, alter or obliterate any trademark
appearing on the Products, and Distributor shall not have the right to use any
Motorola originated trademark on any product, or in any advertising or sales
promotion except as such use or the manner of such use is authorized by this
Agreement or separately authorized by Motorola in writing and approved by
Motorola’s Legal Department.  Distributor shall not publish, cause to be
published, encourage or approve any advertising or practice which might mislead
or deceive the public or might be detrimental to the good name, trademark, trade
name, service mark, goodwill or reputation of Motorola or Motorola’s products. 
Distributor shall, upon notification by Motorola, immediately discontinue any
advertising, practice or use deemed by Motorola to have such misleading,
deceptive or detrimental effect.  To the extent Motorola grants permission to
Distributor  to use the Motorola trademark, Distributor agrees that any
advertising will comply with Motorola’s Trademark Usage Guidelines, attached
hereto as Exhibit D.

9.4           Without prior written consent of Motorola, Distributor shall not
have the right to institute proceedings for infringement of any trademark which
it is permitted to use under this Agreement, or to institute proceedings against
a competitor for unfair competition or improper use of trademarks, or to incur
any cost or obligations on behalf of Motorola.

9.5           Distributor shall not during this Agreement or thereafter use any
Motorola trademark, trade name or service mark or any word likely to be confused
with any such trademark, trade name or service mark, either alone or in
combination with other words.  In the event that Distributor should acquire any
right in any other trademark, trade name or service mark which Motorola owns or
which originated with Motorola, it shall on request by Motorola immediately
assign such rights including the goodwill associated therewith to Motorola and
Distributor shall forthwith sign all documents necessary for such assignment
unless Distributor has acquired such rights lawfully from Motorola with good
consideration.

9.6           [*], provided that (i) Distributor promptly notifies Motorola in
writing of the claim, (ii) that Distributor retains no counsel regarding such
claim without the prior written consent of Motorola, (iii) that Motorola has
sole control of the instructing of counsel retained by Motorola or Distributor
(with the consent of Motorola) and sole control of the defense and all related
settlement negotiations, and (iv) that Distributor gives Motorola information
and reasonable assistance related to the defense of the claim.  Motorola’s
obligation under this Section is conditioned on Distributor’s agreement that if
the Products become, or in Motorola’s opinion are likely to become, the subject
of such a claim, [*]

Brackets ([*]) indicate portions of this document have been deleted and
separately filed with the Securities and Exchange Commission.

7


--------------------------------------------------------------------------------




9.6 (a) SUBJECT TO ITS INDMNIFICATION OBLIGATIONS HEREIN, IN NO EVENT WILL
MOTOROLA BE LIABLE FOR INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES ARISING FROM
INFRINGEMENT OR ALLEGED INFRINGEMENT OF PATENTS OR OTHER INTELLECTUAL PROPERTY
RIGHTS.

9.6 (b)     This indemnity does not extend to any suit based upon any
infringement or alleged infringement arising from Products furnished by Motorola
that are: (1) altered in any way by Distributor or any third party if the
alleged infringement would not have occurred but for such alteration; (2)
combined with any other products or elements not furnished by Motorola if the
alleged infringement would not have occurred but for such combination; or (3)
designed and/or manufactured in accordance with Distributor’s designs,
specifications, or instructions if the alleged infringement would not have
occurred but for such designs, specifications, or instructions.  In no event
shall Motorola’s liability resulting from its indemnity obligation to
Distributor extend in any way to royalties payable based on a per use basis, or
subscriber revenues derived by Distributor therefrom, or any royalty basis other
than a reasonable royalty based upon revenue derived by Motorola from
Distributor from sales or license of the infringing Product.

9.6 (c)     The indemnity provided in this Section 9.6 is the sole, exclusive,
and entire liability of Motorola and the remedies provided in this section shall
be Distributor’s exclusive remedies against Motorola for patent, copyright
infringement or trade secret misappropriation, whether direct or contributory,
and is provided in lieu of all warranties, express, implied or statutory in
regard thereto, including, without limitation, the warranty against infringement
specified in the Uniform Commercial Code.  Distributor agrees that violation of
any provision of this Section shall constitute just cause for immediate
termination of this Agreement by Motorola.

9.7           Laws in the United States and other countries including the
Territory preserve for Motorola certain exclusive rights in Motorola software,
firmware or other computer programs or data residing in the Products
(hereinafter referred to collectively as “Software”), including without
limitation the exclusive right to prepare works derived from same, reproduce
same in copies and distribute copies of same.  The Software is proprietary in
nature to Motorola and its subsidiaries and affiliated companies, whether or not
so marked.  Distributor may be made liable for any loss or damage suffered by
Motorola or its subsidiaries and affiliated companies from any unauthorized
disclosure or application of such proprietary data.  Distributor shall not
prepare works derived from, reproduce in copies or distribute copies of the
Software.  The Software may be used in and redistributed with only the item or
items of the products associated with same.  No other use, including without
limitation reproduction, modification, or disassembly of such Software or
exercise or exclusive rights in same is permitted.  Distributor shall not,
whether directly or indirectly, either by itself or through any other person
decompile, disassemble, reverse engineer or re-engineer the Software. 
Distributor shall not enhance or alter or improve the Software without written
consent of Motorola.  All legal, moral, intellectual property rights in the
Software including the improvement and alteration, if any, made after prior
written consent of Motorola shall belong to Motorola.  ALL RIGHTS ARE RESERVED
TO THE SOFTWARE.

9.8           Except for the right to use the Software and Products for the
purposes provided herein which arises by operation of law and except as
expressly provided herein, nothing contained in this Agreement shall be deemed
to grant to Distributor either directly or by implication, estoppels, or
otherwise, any license or right under any patents, copyrights, trademarks or
trade secrets of Motorola.

9.9           Any alternative packaging design proposed by Distributor for the
Products shall in all instances be subject to Motorola’s Legal Department prior
written approval before usage and to Motorola’s terms and conditions as to such
usage.

9.10         Distributor shall not store, market, offer for sale or otherwise
commercially exploit any products or accessories specifically for Motorola
cellular telephones unless they are supplied to the Distributor by Motorola or a
subsidiary thereof.  Furthermore, Distributor shall not purchase any products or
accessories that it knowingly infringes Motorola’s patents or other Intellectual
Property Rights.  This Agreement shall be immediately terminated by Motorola in
the event that Distributor is found to be purchasing and/or distributing such
counterfeit products and/or accessories.

9.11         Distributor’s rights to use any Motorola trademark, trade name or
service mark under this Section shall terminate upon termination or expiration
of this Agreement and shall ensure such cessation of use by all persons claiming
to have received the right to such use from Distributor.  If Distributor shall
refuse or neglect to keep and perform the provision of this Section, Distributor
shall reimburse Motorola for all costs, attorney’s fees (on a solicitor and
client basis) and other expenses incurred by Motorola in connection with legal
actions required to have Distributor comply herewith.

10. TERM AND TERMINATION

10.1         The term of this Agreement shall be for a period of one (1) year
from the Effective Date, unless terminated as permitted herein.  This Agreement
shall be automatically renewed for successive periods of one (1) year per
renewal.  The

8


--------------------------------------------------------------------------------




number of renewals notwithstanding, this Agreement is and shall always be
interpreted as a fixed term agreement and not as an indefinite term agreement. 
Any Regional Amendment implemented during the Term shall automatically expire
upon the expiration of the Master Agreement.

10.2         In the event that either party is in breach of any of the terms or
conditions of this Agreement and such breach continues for a period of thirty
(30) days after the non-breaching party has given the breaching party written
notice of such breach, then subject to the other terms and conditions of this
Agreement, the non-breaching party, in addition to other rights and remedies it
may have in law or equity, will have the right to immediately terminate this
Agreement without any liability whatsoever.  Additionally, this Agreement may
also be terminated at any time: 1) by either party immediately by written notice
to the other if the other party enters into any insolvency proceedings whether
voluntarily or involuntarily, including composition, liquidation or arrangement,
and the equivalent thereof; or 2) by Motorola immediately upon written notice to
Distributor if Distributor fails to provide the financial information requested
in connection with Motorola’s establishment and review of Distributor’s Credit
Line within ten (10) days following Motorola’s notice of such failure; or 3) by
Motorola immediately upon written notice to Distributor if Distributor’s
financial reports as provided for in Section 4.3 and/or other publicly available
information indicate, as determined by Motorola in its sole discretion, that a
material adverse effect upon Distributor’s ability to fulfill its obligations
(including payment) to Motorola, or Distributor’s obligations to its customers,
has occurred or may occur; or 4) by Motorola upon the occurrence of a breach of
any term in one or more of the following Sections: Appointment As Distributor,
Prohibition Against Transshipment, Intellectual Property Rights, Government
Sales, Ethical Business Practices Policy, Compliance With Law, or
Confidentiality; or a change in the control or management of Distributor which
is unacceptable to Motorola; or Distributor’s failure to make a payment when
due.

10.3         Notwithstanding the above, this Agreement may be terminated at any
time by either party without cause upon not less than sixty (60) days prior
written notice to the other party.

10.4         Upon expiration of this Agreement in accordance with its terms,
Distributor shall have the right to cancel any order yet to be acknowledged by
Motorola but shall honor any order already acknowledged by Motorola.  However,
upon Distributor’s breach and/or termination by Motorola of this Agreement for
any reason, (i) Motorola shall be relieved of any obligations to make any
further shipments hereunder, and may cancel all of Distributor’s unshipped
orders for the Products, (ii) Motorola shall have no obligation or liability to
Distributor or its prospective customers in connection with any such
cancellations; (iii) outstanding invoices for the Products shall become
immediately payable by Distributor and invoices for Products ordered prior to
termination but for which an invoice has not been submitted shall be payable
immediately upon submission of the invoice; (iv) Distributor shall have no claim
against Motorola for compensation for loss of distribution rights, loss of
goodwill or any similar loss; and (v) subject to the accrued rights of either
party in respect of any breaches of this Agreement, neither party shall have any
further obligation to the other under this Agreement.

10.5         Neither Motorola nor Distributor shall be liable by reason of
termination, expiration or non-renewal of this Master Agreement to the other for
compensation, reimbursement or damages on account of the loss of prospective
profits on anticipated sales or on account of expenditures, investments, leases
or commitments in connection with the business, or good will of Motorola or
Distributor or otherwise.  Distributor represents to Motorola that, as of the
date of this Master Agreement, Distributor had on hand a trained staff of
personnel, facilities, and equipment necessary to effectively distribute the
Products in the Territory and that Distributor has incurred no extra expense in
respect of the same upon entering into this Master Agreement for which
Distributor will seek reimbursement.

10.6         The terms, provisions, representations, and warranties contained in
this Agreement that by their sense and context are intended to survive the
performance thereof by either or both parties hereunder shall so survive the
completion of performances and termination of this Agreement, including Sections
9 and 17 and the making of any and all payments due hereunder.

11. OPTION TO REPURCHASE

11.1         Upon the termination of this Agreement, Distributor shall have the
right to sell through any remaining Product inventory then in its warehouse
facilities or subject to a non-cancelable purchase order; provided however, that
such termination is not by Motorola in accordance with Section 10.2 (4) above,
in which case, all sales of Product must immediately cease except as otherwise
agreed upon in writing by the parties.  Such Product sell through shall comply
with the terms and conditions set forth herein, as may be amended from time to
time.  Motorola shall have the option but not the obligation to repurchase all
or any part of the remaining inventory of the Products then held by the
Distributor, at the net price paid to Motorola for such inventory or Motorola’s
price for such Products to its authorized Distributors or such Products at the
time of such repurchase, whichever is lower, provided that Motorola shall be
responsible for arranging and for the cost of, transport and insurance. 
Distributor shall deliver the same to such place(s) as Motorola shall designate,
free and clear of any liens or encumbrances thereon, undamaged and in the
original and unopened packaging therefore.  Motorola shall pay Distributor for

9


--------------------------------------------------------------------------------




the Products repurchased, within thirty (30) days after receipt of repurchased
Products by Motorola.  The repurchase option shall be exercisable upon written
notice to Distributor mailed within ninety (90) days following the mailing of a
notice of termination of this Agreement by Motorola or Distributor.

11.2         In any event, even if Motorola does not exercise its option to
repurchase herein, prior to selling the Products in its possession in bulk to
any third party, Distributor shall first have offered in writing to sell such
Products to Motorola for the lower of Distributor’s net purchase price or the
price offered by such third party and Motorola shall have refused to accept such
offer within ten (10) days after receipt of such written offer.  Distributor
shall not transship, sell, or otherwise transfer Products subject to this
Section 11 outside the Territory to any third party.

12. TAXES AND FEES

12.1         Distributor shall pay all applicable fees, custom duties,
assessments or taxes which may be assessed or levied by the government of the
Territory and any departments and subdivisions thereof, as a result of the
performance of this Agreement or against any of the Products ordered by the
Distributor.

13. LIMITATION OF LIABILITY, REMEDIES AND INDEMNITY

13.1         Failure of either party at any time to require performance of any
provision hereof shall not affect its right to require full performance thereof
at any time thereafter.  The waiver by either party of a breach of any such
provisions shall not constitute a waiver of any subsequent breach thereof or
nullify the effect of such provisions.

13.2         In the event that Distributor is in default with respect to any of
the terms and conditions of this Agreement, Motorola may, without incurring
liability to Distributor or Distributor’s customers, and without prejudice to
any other rights or remedies Motorola may have in law or equity, defer further
shipments of the Products to Distributor (whether or not Motorola has accepted
orders from Distributor with respect to unshipped Products) until such default
is remedied.  The exercise by Motorola of its rights hereunder shall not
constitute an election of remedies or a waiver of any other right or remedy.

13.3         Distributor shall pay interest on all amounts due to Motorola which
are in default at the rate of four percent (4%) above the prime lending rate of
Motorola’s principal bankers.  Motorola may apply any outstanding amount due to
Distributor against indebtedness by Distributor to Motorola, whether due or to
become due.

13.4         Distributor shall fully indemnify, defend and save Motorola and its
subsidiaries, affiliates, successors, assigns, and its officers, directors,
shareholders, employees and agents, harmless from and against any and all
claims, proceedings, losses, obligations, liabilities, costs and expenses
(including without limitation legal and other fees) arising from acts or
omissions of Distributor or its agents, including without limitation any such
claims, losses, obligations, liabilities, costs and expenses arising out of any
breach of or failure to perform any of Distributor’s representations,
warranties, covenants and agreements herein.

13.5         Distributor agrees to indemnify, defend and save Motorola and its
subsidiaries, affiliates, successors, assigns, and its officers, directors,
shareholders, employees and agents, harmless from and against all claims,
proceedings, losses, penalties, damages or actions, and all expenses incidental
to any investigation, negotiation or defense thereof, based upon, arising out
of, or in connection with: (i) damage or injury (including death) to persons or
property caused by or sustained in connection with the performance of services
hereunder or by conditions created hereby, except for damage or injury resulting
solely and directly from Motorola’s negligence or willful misconduct; (ii)
Distributor’s refusal or failure to comply with any of the requirements,
provisions, terms or conditions of this Agreement; (iii) any material
misrepresentation or omission made by Distributor in connection with the G9 Form
A (Third Party Sales Representative Application); (iv) any representation or
warranty hereunder, or other written or oral statements made to Motorola in
connection with this Agreement or the application process; or (v) any breach of
any of Distributor’s warranties or covenants provided in this Agreement. 
Notwithstanding the foregoing, Distributor shall not be liable to Motorola or
any third party acting by or through Motorola for any consequential, incidental,
special, or punitive damages, whether or not foreseeable and regardless of
Distributor’s knowledge of the potential existence of any such damages.

13.6         [*]; provided that Motorola is notified promptly in writing of any
such claims and, at Motorola’s request and expense, is given control of and all
requested reasonable assistance for the defense of any such claims.  This
indemnity does not extend to any damages, claims, liabilities, or expenses
attributable to the combination of any Products furnished by Motorola with other
elements added thereto by Distributor or third parties or to any unauthorized
modification carried out on the Products nor does it extend to any damages,
claims, liabilities, or expenses arising

Brackets ([*]) indicate portions of this document have been deleted and
separately filed with the Securities and Exchange Commission.

10


--------------------------------------------------------------------------------




from Motorola’s compliance with Distributor-furnished specifications, designs,
or instructions or Motorola’s use of Distributor-furnished components.  Motorola
shall not be responsible for any settlement made without its written consent.

13.7         Except with respect to Motorola’s indemnification obligations
herein, Motorola’s total liability arising out of or related to this Agreement,
whether for breach of contract, warranty, Motorola’s negligence, strict
liability in tort or otherwise, is limited to the price of the particular
Product(s) sold hereunder with respect to which losses or damages are claimed. 
Distributor’s sole remedy is to request Motorola, at Motorola’s option, to
either refund the purchase price or repair or replace the Product(s) or software
that is not as warranted.  IN NO EVENT WHETHER FOR BREACH OF WARRANTY, BREACH OF
CONTRACT, NEGLIGENCE OR OTHERWISE SHALL MOTOROLA BE LIABLE FOR SPECIAL
INCIDENTAL OR CONSEQUENTIAL DAMAGES, INCLUDING BUT NOT LIMITED TO LOSS OF
PROFITS OR REVENUES, COST OF CAPITAL, COST OF SUBSTITUTE PRODUCTS, FACILITIES OR
SERVICES, DOWNTIME COSTS OR CLAIMS OF CUSTOMERS OR DISTRIBUTOR FOR SUCH DAMAGES,
TO THE FULL EXTENT SUCH MAY BE DISCLAIMED BY LAW.

14. BUSINESS POLICY AND COMPLIANCE WITH LAW

14.1         Motorola has historically depended on product quality and
superiority combined with outstanding support capability to sell its products in
all parts of the world.  Motorola believes it can continue to grow and to
prosper without succumbing to legally questionable or unethical demands. 
Motorola will not do business with any distributor, agent, customer or any other
person where they know or suspect the existence of questionable practices.

14.2         Distributor certifies that information provided to Motorola for the
G9 Third Party Sales Representative Application review was complete and
accurate.  Distributor will inform Motorola in writing of any material changes
to the original information supplied and as such Motorola shall have the right
to review appointment of Distributor in such event.  Distributor further agrees
that a material omission or misrepresentation of such information shall
constitute just cause for the immediate termination of this Agreement without
any liability whatsoever of Motorola to Distributor.  Additionally, Distributor
agrees to immediately inform Motorola of any material change of its ownership or
principals.  Distributor agrees from time to time as requested by Motorola to
furnish additional information to renew and/or update G9 Application review.

14.3         Distributor hereby acknowledges that it has been provided a copy of
Motorola’s Code of Business Conduct and Distributor hereby certifies that it
will comply with the provisions thereof.  Distributor agrees to cooperate fully
in any investigation of Distributor, or appointed Dealer(s) activities by any
legal or regulatory body.  Distributor further agrees that in the event of a
violation of law and/or violation of the provisions of Motorola’s Code of
Business Conduct shall constitute just cause for the immediate termination of
this Agreement without any liability whatsoever of Motorola to Distributor.

14.4         Prior to appointment of Dealer(s) by Distributor, Distributor
agrees to obtain and provide background information to Motorola for G9
Application reviews for potential Dealer(s) and shall not appoint or utilize
said Dealer(s) without prior written authorization from Motorola.  Distributor
will inform Motorola in writing of any material changes to the original
information supplied and as such Motorola shall have the right to review
appointment of Dealer(s) in such event.  Distributor further agrees that a
material omission or misrepresentation of such information shall constitute just
cause for the immediate termination of this Agreement without any liability
whatsoever of Motorola to Distributor.  Additionally, Distributor agrees to
immediately inform Motorola of any material change of the ownership or
principals of said Dealer(s).  Distributor agrees from time to time as requested
by Motorola to furnish additional information on Dealer(s) to renew and/or
update G9 Application review.

14.5         Distributor shall at all times conduct its efforts hereunder in
strict accordance with all applicable laws and regulations and with the highest
commercial standards.  Distributor shall effect or secure and maintain at its
own cost all necessary governmental permits, licenses, approvals and
registrations required in connection with the execution or performance of this
Agreement and any Regional Amendment and the importation and resale of the
Products.  Distributor shall indemnify and hold Motorola harmless for any
losses, damages or other liabilities resulting from Distributor’s failure to
comply with the provisions of this Section 14.5.

14.6         Distributor shall not engage in any practice or activity with
respect to any of the services and assistance rendered by Distributor under this
Agreement which is prohibited or in violation of any applicable federal, state
or local law in the United States or in the Territory, or which in the opinion
of legal counsel to Motorola is illegal or in violation of any applicable
federal, state, or local law in the United States or the Territory.

14.7         Distributor, including its officers, directors, employees and
agents, shall use only legitimate and ethical business practices in the
activities contemplated by this Agreement.  Distributor shall comply fully with
all laws applying to the sale and distribution of the Products, including the
United States Foreign Corrupt Practices Act, local anti-corruption laws and laws

11


--------------------------------------------------------------------------------




prohibiting the payment of commercial or private bribes.  In connection with
this Agreement, neither the Distributor nor any of its officers, directors,
employees or agents shall pay, offer, promise, or authorize the payment,
directly or indirectly, of any monies or anything of value to any person,
including but not limited to any government official or employee, any political
party or candidate for political office, or any employee or official of a public
international organization, for the purpose of inducing or rewarding any
favorable action or obtaining any improper advantage in any commercial
transaction or in any governmental matter.  Distributor further agrees to comply
with all United States laws and regulations regarding export licenses or the
control or regulation of exportation or re-exportation of products or technical
data sold or supplied to Distributor.  Both Motorola and Distributor further
agree to take the required steps necessary to satisfy any laws or requirements
to declare, file, record or otherwise render this Agreement valid.  Distributor
commits that neither its owners, officers, nor employees are agents, employees,
officers, or representatives of any government or any agency or other
instrumentality of any government.  Distributor further agrees to inform
Motorola of any change in such status or representation.

14.8      In addition, Distributor shall provide Motorola details, to Motorola’s
reasonable satisfaction, on the following initiatives to ensure compliance with
this Section:

(i)                                     The implementation of a code of business
conduct designed to govern Distributor’s global business activities.

(ii)                                  Implementation of a robust ethics and
compliance program to ensure business practices across Distributor’s regions
comply with legal requirements and anti-corruption regulations.

(iii)                               Assignment of a senior Ethics Officer
responsible for the ethics and compliance program, adherence to the Distributor
code of business conduct, and investigating/resolving ethical or compliance
issues.

(iv)                              Comprehensive ethics and compliance training
programs for key teams (sales, marketing finance, sourcing, etc.) on a regular
basis, including training on Motorola’s G-9 policy.

14.9         Distributor agrees with the policy as stated in this Section, and
further agrees that failure by Distributor or any persons under its
responsibility including but not limited to its directors, officers, employees
and agents to comply with any provision of this Section shall constitute just
cause for immediate termination of this Agreement and thereupon Distributor
shall have no claims whatsoever against Motorola.

15.  SALES TO THE UNITED STATES OR OTHER GOVERNMENTS

15.1         In the event that Distributor elects to sell the Products to any
federal, state, provincial or local government, or non-government entity
(including but not limited to a non-governmental entity that receives funding
from the government) in a territory, including any state, county or municipal
entity in the Unites States, or to a prime contractor or other subcontractor
selling to such entities, Distributor does so solely at its own risk and
option.  Except as Motorola expressly accepts specific terms in writing,
Distributor remains exclusively responsible for compliance with all procurement
laws, regulations or guidelines governing such sales and agrees not to obligate
Motorola as a subcontractor or otherwise to such entities.  Further, Motorola
makes no representations, certifications or warranties whatsoever with respect
to the ability of its Products, services, or prices to satisfy any such statues,
regulations, or guidelines.

16.  EXPORT CONTROLS

16.1         If, at any time or times of Motorola’s performance hereunder, a
license is required for Motorola or its affiliated company/ies to lawfully
export the Products or associated technical data, then the issuance of the
appropriate licenses to Motorola or its affiliated companies shall constitute a
condition precedent to Motorola’s obligations hereunder.

16.2         Distributor agrees to comply with all applicable export laws,
regulations and orders.  Specifically, but without limitation, Distributor
agrees that it will not transship, resell, re-export or ship, directly or
indirectly, any Products or technical data in any form without first obtaining
Motorola’s prior written consent and the appropriate export or re-export
licenses from the government of the Territory and/or the United States
government.  Distributor agrees that violation of any provision of this Section
shall constitute just cause for immediate termination of this Agreement by
Motorola.

17.  CONFIDENTIAL INFORMATION

17.1         Distributor shall at all times during the continuance of this
Agreement and after its termination or expiration, keep all information
disclosed to Distributor by Motorola pursuant to or in connection with this
Agreement or any Regional Amendment, including the existence thereof,
confidential (whether orally, in writing or in some other tangible form, and
whether or not such information is expressly stated to be confidential or marked
as such) including without limitation, the terms of this Agreement or any
Regional Amendment, all prices quoted by Motorola in the Term Sheets and the
various

12


--------------------------------------------------------------------------------




catalogues and quotations conveyed to Distributor during the course of business,
proprietary market research and commercial terms and conditions.  Distributor
shall not be obligated to keep confidential any information received hereunder,
which is or becomes publicly known without breach of this Agreement by
Distributor.

17.2         Neither party shall forward or disclose any information contained
in relation to this Agreement or Regional Amendment to any unauthorized third
party without the prior written consent of the other party.  Each party’s
obligations under this Section shall survive the termination of this Agreement. 
All confidential information (and all copies thereof, authorized or
unauthorized) shall be returned to each party immediately upon termination of
this Agreement, or Regional Amendment as to the information specific to it or
the business activities under that Regional Amendment.  Distributor agrees that
violation of any provision of this Section shall constitute just cause for
immediate termination of this Agreement by Motorola.

18.  GOVERNING LAW AND ALTERNATIVE DISPUTE RESOLUTION

18.1         The governing law of this Agreement shall be the substantive law of
Illinois, USA.

18.2         The parties agree that any claims or disputes under this Agreement
will be submitted to non-binding mediation prior to initiation of any formal
legal process in a mutually-agreeable location pursuant to the rules of the
American Arbitration Association.  Costs of mediation will be shared equally. 
If a mediated resolution cannot be reached, the parties agree to resolve the
dispute in accordance with the laws of the State of Illinois and any court
actions shall be filed in a state or federal court of competent jurisdiction in
the State of Illinois.  Distributor hereby consents to exclusive jurisdiction by
such courts.  Distributor waives personal service of any process upon it and
consents that all service of process shall be made by registered mail to it at
the address set forth in the introductory paragraph of this Master Agreement. 
Nothing in this Section 18 will prevent either party from resorting to judicial
proceedings, if:  (a) good faith efforts to resolve the dispute have been
unsuccessful, (b) the claim or suit involves intellectual property rights, or
(c) interim relief from a court is necessary to prevent serious and irreparable
injury to that party or to others.

19.  JOINT AND SEVERAL LIABILITY

Distributor and any regional subsidiary or entity of Distributor, shall be
jointly and severally liable for all obligations, (past, present, and future),
of the Distributor to Motorola and its affiliates arising under this Master
Agreement, or any other Agreement which Distributor may enter into with Motorola
or its affiliates.

20.  NOTICES

Any notices to be given under this Agreement must be in writing, may be given by
personal delivery or sent either by first class prepaid post or facsimile (with
confirmed answerback) addressed to the appropriate party (as appointed by
Motorola account manager) at the address stated on the first page of this
Agreement (or to a new address or facsimile number provided by written notice to
the other party).  Any notice sent by first class prepaid post shall be deemed
to be given at the time when in due course of post it would be expected to be
delivered to the address to which it is sent.

21.  GENERAL

21.1         Distributor is aware that Motorola has a license from Qualcomm,
Inc. (“Qualcomm”) to integrate Binary Runtime Environment for Wireless (“BREW”)
technology into certain Motorola CDMA wireless devices being offered to various
CDMA wireless carriers in the United States.  Distributor wishes to purchase
such BREW devices for resale to various CDMA wireless carriers in the United
States.  Accordingly, the parties agree to the terms contained in Exhibit C,
attached hereto and incorporated herein, as it relates to BREW devices.

21.2         This Agreement and the Exhibits attached herein constitute the
entire and final expression of agreement between the parties pertaining to the
subject matter hereof and supersedes all other communications between the
parties.

21.3         Except for unilateral changes by Motorola in the various Exhibits
attached hereto as specifically permitted herein, any amendment of this
Agreement or Regional Amendment must be in writing and signed by an authorized
representative of each party.  Motorola shall be entitled at it sole discretion
to modify the design or specifications of any Products or parts thereof as it
may think fit, without any liability or obligation to Distributor or its
customers.  Any verbal agreement, or modification via email or other informal
electronic method, purportedly modifying the terms herein or any Regional
Amendment shall have no force or effect.

13


--------------------------------------------------------------------------------




21.4         If any term or provision of this Agreement is to any extent held by
a court or other tribunal to be invalid, void or unenforceable, insofar as it is
in conflict with law, the remaining rights and obligations of the parties will
be construed and enforced as if this Agreement did not contain the particular
term or provision held to be invalid, void or unenforceable.

21.5         Distributor shall notify Motorola in writing forthwith in the event
of change in the name, control, management or ownership of Distributor.  In
addition, neither this Agreement nor Regional Amendment nor any of the rights or
obligations of Distributor hereunder nor thereunder shall be assigned or
transferred by Distributor, in whole or in part by operation of law or
otherwise; nor shall this Agreement nor Regional Amendment or any rights of
Distributor inure to the benefit of any trustee in bankruptcy, receiver,
creditor, trustee or successor of Distributor’s business or of its property,
whether by operation of law or otherwise, or to a purchaser of the business or
of any of the assets of Distributor, without the prior written consent of
Motorola.  Motorola reserves the right to terminate this Agreement or Regional
Amendment if this Agreement, Regional Amendment, or the interest of Distributor
hereunder is sold, assigned or transferred, in whole or in part, without the
prior written consent of Motorola or if Distributor has a substantial change in
ownership.

21.6         Motorola reserves the right to advise Distributor from time to time
which Motorola subsidiary to place orders for the Products with and which
Motorola subsidiary to make payments to for such orders provided always that the
terms and conditions of this Agreement, as amended from time, shall solely
govern the sale of such Products to the exclusion of all other terms and
conditions including but not limited to any terms or conditions which
Distributor may purport to apply under any order, purchase order, confirmation
of order or other similar document generally.

21.7         Motorola may apply any outstanding amount due to Distributor
against indebtedness by Distributor to Motorola, whether due or to become due.

IN WITNESS WHEREOF, the Parties have signed this Agreement on the date first
written above by their duly authorized representatives.

MOTOROLA, INC.

 

CELLSTAR, LTD.

 



 

By:

National Auto Center, Inc.

 

 

 

 

      its General Partner

 

 

 

 

 

 

 

/s/  Richard Gadd

 

/s/ Robert Kaiser

 

Signature

 

Signature

 

 

 

 

 

Richard Gadd

 

Robert Kaiser

 

Name

 

Name

 

 

 

 

 

VP, Sales

 

CEO

 

Title

 

Title

 

 

 

 

 

11-20-06

 

11-17-06

 

Date

 

Date

 

 

14


--------------------------------------------------------------------------------